[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the City of Fairfield Municipal Court denying the motion of defendant-appellant, Heather Stickler.
Appellant's assignment of error claims that the trial court erred by denying her motion to dismiss under Ohio's speedy trial statute. Appellant's assignment of error is overruled for two reasons.  First, appellant's request for a pretrial conference tolled the speedy trial statute thirty-four days.  See State v. Wirtanen (1996),110 Ohio App. 3d 604, 608-609.  Second, appellant's motion for discovery also tolled the speedy trial statute.  See State v. Wamsley (1991), 71 Ohio App. 3d 60,610-11; State v. Benge (Apr. 24, 2000), Butler App. No. CA99-05-095, unreported.  Since appellant did not protect her right to discovery and a speedy trial by seeking to compel discovery, she cannot now complain that the state's failure to comply with her motion for discovery deprived her of a speedy trial.  See id. Appellant's request for a pretrial conference and motion for discovery each tolled the speedy trial statute for a sufficient period of time to not require a dismissal pursuant to R.C.2945.73(B).
Upon consideration of the foregoing, the trial court's decision is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed to appellant.
William W. Young, Presiding Judge, Anthony Valen, Judge, Stephen W. Powell, Judge.